  



 

 Exhibit 10.1

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The Board of Directors (the “Board”) of Servotronics, Inc. (the “Company”) has
adopted the following compensation policy, effective as of October 1, 2015 (the
“Effective Date”) to compensate non-employee directors of the Company for their
time, commitment and contributions to the Board.

 

The compensation described in this Policy shall be paid automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such compensation,
unless such Non-Employee Director declines the receipt of such compensation by
written notice to the Company. This Policy shall remain in effect until it is
revised or rescinded by further action of the Board.

 

The terms and conditions of this Policy shall supersede any prior compensation
arrangements between the Company and its Non-Employee Directors.

 

CASH COMPENSATION

 

Retainers for Serving on the Board

 

Non-Employee Directors shall be paid an annual cash retainer of $26,500, payable
in advance in quarterly installments, for each calendar year of service on the
Board. Cash retainers for partial years of service shall be pro-rated to reflect
the number of days served by a Non-Employee Director during any such quarter.

 

Retainers for Serving on Committees

 

Each Non-Employee Director who qualify as an “Independent Director” pursuant to
the listing standards of the NYSE MKT shall be paid an additional annual cash
retainer of $10,000, payable in advance in quarterly installments, for service
on the various Committees of the Board. Cash retainers for partial years of
service shall be pro-rated to reflect the number of days served by such
Independent Director during any such quarter.

 

Meeting Fees

 

Non-Employee Directors receive $1,500 for each Board meeting attended.
Non-Employee Directors receive $1,000 for each committee meeting attended.
Committee meeting fees will be paid regardless of whether a Board meeting is
scheduled for the same day. For any action taken by unanimous written consent in
lieu of a meeting in accordance with the Company’s Bylaws, each Non-Employee
Directors shall receive $250.

 

 

 

 

TRAVEL EXPENSE REIMBURSEMENT

 

Each of the Non-Employee Directors shall be entitled to receive reimbursement
for reasonable travel expenses which they properly incur in connection with
their functions and duties as a director.

 

PROCESSING COMPENSATION

 

Quarterly installments for the annual retainers will begin with the 2016 Annual
Meeting and such installments will be paid on the first day of the third month
of each quarter.

 

Payment for attending meetings and actions by written consent is initiated by
the Board or Committee Chair submitting a confirmation of meeting or action by
written consent to the Company’s Finance Department. The payment will be
processed within one week of receipt by the Finance Department.

 

Reimbursement for travel expenses incurred is also initiated by the Director, by
submitting a Director Expense Reimbursement Form and accompanying receipts to
the Finance Department. The reimbursement will be processed within one week of
receipt by the Finance Department.

 

For the 2015-2016 transition period any incremental payments to the Non-Employee
Directors as a result of the increase in the Board and Committee retainers shall
be paid in a lump sum within one week of the Effective Date with such payment
being pro-rated to reflect the number of days from the Effective Date until the
anniversary of the 2015 Annual Meeting of Shareholders.

 



 

 